729 So.2d 1015 (1999)
Kimberly F. MOONEY, Appellant,
v.
William A. MOONEY, Appellee.
No. 98-2673.
District Court of Appeal of Florida, First District.
April 27, 1999.
*1016 Nancy N. Nowlis and Barry L. Zisser, Jacksonville, for appellant.
Alexa K. Alvarez of Alvarez & Page, P.A., Fernandina Beach, for appellee.
WOLF, J.
Kimberly Mooney appeals from a final order granting primary physical custody of the parties' minor child to the father, William Mooney. Appellant raises one issue: Whether the trial court erred in determining that neither party bore a higher burden of proof in the determination of child custody in this case. We find no error in this regard based upon the custody arrangement between the parties, which was incorporated in the final judgment of dissolution, which established that the minor child would spend one week with the former husband and one week with the former wife "until the summer before the minor child begins kindergarten," when the arrangement would be readdressed. We find this situation to be essentially indistinguishable from the situation in Skirko v. Skirko, 677 So.2d 885 (Fla. 3d DCA 1996), where the court affirmed the trial court's treatment of a modification of custody as if it were an initial custody determination when the parties had previously had rotating custody, and both sides agreed that the mother's planned move to New Jersey constituted a substantial change in circumstances. In the instant case, the parties agreed at the time of dissolution that the beginning of school would constitute a change of circumstances which would require the custody issue to be readdressed. Therefore, we affirm.
KAHN and LAWRENCE, JJ., concur.